Citation Nr: 0911112	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  99-06 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1967 to May 1969 
and December 1990 to September 1991, with additional 
unverified periods of reserve service prior to and following 
his second period of active duty.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In September 2005 
and August 2007, the Board remanded the claim.

After reviewing the contentions and evidence of record, the 
Board finds that the issue on appeal is more accurately 
stated as listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of 
this matter, the development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2007 remand, the RO/AMC was directed to issue a 
new VCAA letter to the Veteran informing him of the criteria 
for establishing service connection for a disability which is 
secondary to or aggravated by a service-connected disability, 
and to advise the Veteran of alternative types of evidence he 
may submit to show he had neck pain chronically and 
continuously after service.  The RO/AMC was also directed to 
obtain the Veteran's current VA clinical records, from March 
2007 to present, and afford him the opportunity to identify 
any other records, including private records, which might be 
relevant.  Finally, the RO was instructed to afford the 
Veteran a VA examination of the cervical spine and to obtain 
a nexus opinion.

The file does not indicate that the RO/AMC made any attempts 
to complete the remand instructions.  VCAA notice for 
establishing secondary service connection must be provided to 
the Veteran.  Additionally, any private records identified by 
the Veteran and all VA records must be obtained.  38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Further, as they are VA records, VA is held to have 
constructive notice of the contents of these records at the 
time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The Veteran should also have the opportunity to 
receive a VA examination, and a medical opinion is required 
to determine the outcome of this appeal.

Also, the Board notes that upon the completion of all 
development ordered in the remand, the RO/AMC was directed to 
readjudicate the Veteran's claim for service connection for a 
cervical spine disability.  This, also, was not accomplished. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a VCAA notice 
advising the Veteran of the criteria 
for establishing service connection for 
a disability that is secondary to or 
aggravated by a service-connected 
disability.

2.  Advise the Veteran of the 
alternative types of evidence he may 
submit to show that he had neck pain 
chronically and continuously after his 
discharge from service in 1991, 
specifically employment clinical 
records, statements of individuals from 
his workplace, employment or insurance 
examination reports, and statements 
from friends, and the like.  

3.  Obtain the Veteran's current VA 
clinical records, from March 2007 to 
the present, and afford him the 
opportunity to identify any other 
records, including private records that 
might be relevant.  The RO/AMC should 
attempt to obtain any additional 
evidence identified by the Veteran.  If 
records from any facility cannot be 
obtained after an exhaustive search, 
VA's efforts and any resolution 
determined must be fully documented for 
the record.

4.  After the above development is 
completed, afford the Veteran a VA 
examination of the cervical spine.  The 
examiner should be provided with a copy 
of the August 2007 Remand, this Remand, 
the claims files, including evidence 
obtained during development, and the 
Veteran's current VA clinical records.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's current cervical spine 
disability was either (a) directly 
incurred in service, or, (b) is 
secondary to a service-connected 
disability, or, (c) has been 
permanently aggravated by any of the 
Veteran's service-connected 
disabilities, including his lumbar 
spine disability.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case. 

5.  The RO/AMC must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completion of the above, the 
RO/AMC should review the expanded 
record, and determine if the benefits 
sought can be granted.  If the issue 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




